FILED
                             NOT FOR PUBLICATION                           JUN 29 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANTONIO LEMUS-COVARRUVIAS,                       No. 10-70165
a.k.a. Antonio Lemus,
                                                 Agency No. A096-367-664
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Antonio Lemus-Covarruvias, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We review de novo claims of due process violations in removal

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the

petition for review.

      Lemus-Covarruvias’ claim that the IJ violated his due process rights by

exhibiting bias fails because the proceedings were not so fundamentally unfair that

he was prevented from reasonably presenting his case, and he failed to demonstrate

prejudice. See id. at 971-72; Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring prejudice for a petitioner to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                 10-70165